EXHIBIT 10.3
ENTEGRIS, INC.
2020 Stock Option Award Agreement
(2010 Stock Plan)
        In consideration of services rendered to Entegris, Inc. (the “Company”),
the Company may periodically make equity incentive awards consisting of stock
options with respect to the Company’s Common Stock, $0.01 par value (“Stock”),
to certain key employees, non-employee directors, consultants or advisors of the
Company under the Company’s 2010 Stock Plan (as amended from time to time, the
“Plan”). Any key employee, non-employee director, consultant or advisor (a
“Participant”) who receives a stock option award (the “Award”) is notified in
writing or via email and the Award is credited to the Participant’s account as
reflected on the Overview tab under the Stock Options Plan section on the Morgan
Stanley Stock Plan Connect web page found at https://www.stockplanconnect.com
(or such other portal as the Company shall select (the “Portal”)). By clicking
on the “Accept” button for the Award in the Stock Options Plan section on the
Overview tab or by otherwise receiving the benefits of the Award, Participant:
(i) acknowledges that Participant has received a copy of the Plan, of the
related prospectus providing information concerning awards under the Plan and of
the Company’s most recent Annual Report on Form 10-K; and (ii) accepts the Award
and agrees with the Company that the Award is subject to the terms of the Plan
and to the following terms and conditions:
Article I –Stock Option Grant
1.1. Option Grant. Effective as of the grant date specified in the Stock Options
Plan section provided to you online (the “Grant Date”), the Company hereby
grants Participant a non-qualified option to purchase that number of shares of
Stock that has been approved for the Award to the Participant by the
Administrator (“Option”). The shares of Stock awarded are specified in the Stock
Options Plan section in the Granted column online through the Portal. The Option
is not intended to be an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended, and will be interpreted accordingly.
1.2. Option Exercise Price. The exercise (grant) price of the Option shall be
100% of the closing price of the Stock on the NASDAQ stock market on the Grant
Date. The exercise price is provided to Participant online through the Portal.
1.3. Option Vesting Schedule. This Option shall vest and become exercisable,
except as hereinafter provided, in whole or in part, as follows:
•25% on February 19, 2021;
•an additional 25% on February 19, 2022;
•an additional 25% on February 19, 2023;
•the final 25% on February 19, 2024.
1.4. Expiration of Option. To the extent that the Option shall not have been
exercised, this Option shall expire at 5:00 p.m. local time at the Company’s
headquarters on February 19, 2027 and no part of the Option may be exercised
thereafter. If an expiration, termination or forfeiture date described herein
falls on a weekday, Participant must exercise the Option before 5:00 p.m. local
time at the Company’s headquarters on that date. If an expiration,





--------------------------------------------------------------------------------



termination or forfeiture date described herein falls on a weekend or any other
day on which the NASDAQ stock market is not open, Participant must exercise the
Option before 5:00 p.m. local time at the Company’s headquarters on the last
NASDAQ business day prior to the expiration, termination or forfeiture date.
1.5. Exercise of Option. When and as vested, this Option may be exercised up to
the number of shares of Stock specified in Section 1.1 above only by serving
written notice on the designated stock plan administrator. Unless the
Administrator determines otherwise, payment of the Option exercise price
specified in Section 1.2 above shall be made through net share settlement
procedures whereby that number of the Option shares being exercised that are
needed to cover the payment of the Option exercise price (calculated using the
Fair Market Value of the Company’s stock on the date of exercise) shall be
cancelled to fund the payment of the Option exercise price and the net shares
remaining after such cancellation shall be credited to Participant’s account. No
fractional shares of Stock shall be issued pursuant to this Agreement.
Participant will have the rights of a stockholder only after the shares of Stock
have been issued to the Participant in accordance with this Agreement.
1.6. No Assignment of Option. This Option may not be assigned or transferred
except as may otherwise be provided by the terms of this Agreement.
1.7. Equitable Adjustments. The Award is subject to adjustment pursuant to
Section 15.1 of the Plan.
1.8. Termination of Employment or Service with the Company. All exercisable
Options granted herein must be exercised within ninety (90) days following the
date on which the employment or services of Participant with the Company or an
Affiliate terminates (i.e., last day worked, excluding any severance period),
or, if earlier, prior to the original expiration date of the Option
(“Termination Date”), or be forfeited, except as provided in Sections 2.2 and
2.3 below and as follows:
(a) In the event of Participant’s death during employment/services, each Option
granted hereunder will be exercisable, whether or not vested on or prior to the
date of Participant’s death, until the earlier of: (1) the first anniversary of
Participant’s date of death; or (2) the original expiration date of the Option.
In the event of Participant’s death during a Special Exercise Period as
specified in Section 2.3 below, each Option will continue to be exercisable in
accordance with the provisions of that Section.
(b) In the event of the termination of employment/services of Participant due to
Disability, Participant may exercise the Option, whether or not vested on or
prior to the date of employment or service termination, at any time prior to the
earlier of the original expiration date of the Option and 365 days following the
later of the date of Participant’s separation from service due to Participant’s
Disability or the date of determination of Participant’s Disability, provided,
however, that while the claim of Disability is pending, Options that were
unvested at termination of services may not be exercised and Options that were
vested at termination of services may be exercised only during the period set
forth in the introductory clause to this Section
        -2-



--------------------------------------------------------------------------------



1.8. The Option shall terminate on the earlier of the original expiration date
of the Option and 365 days following the later of the date of Participant’s
separation from service due to Participant’s Disability or the date of
determination of Participant’s Disability, to the extent that it is unexercised.
For these purposes “Disability” shall be determined in accordance with the
standards and procedures of the then-current Long-Term Disability policies
maintained by the Company, which is generally a physical condition arising from
an illness or injury which renders an individual incapable of performing work in
any occupation, as determined by the Company.
(c) If Participant’s employment/services is terminated for “Cause”, all granted
but unexercised stock Options, whether vested or unvested, shall be forfeited on
Participant’s Termination Date.
1.9. Suspension of Option Exercises. For administrative or other reasons, the
Company may, from time to time, suspend the ability of Participants to exercise
options for limited periods of time. Notwithstanding the above, the Company
shall not be obligated to deliver any shares of Stock during any period when the
Company determines that the exercisability of the Option or the delivery of
shares hereunder would violate any federal, state or other applicable laws.
1.10. Withholding of Income Taxes. Nonqualified stock options are subject to
withholding tax upon exercise. Unless the Administrator determines otherwise,
such payment of Participant’s withholding tax obligations shall be made through
net share settlement procedures whereby that number of the Option shares being
exercised needed to cover the withholding tax obligation (calculated using the
Fair Market Value of the Company’s stock on the date of exercise) shall be
cancelled to fund the Company’s payment of the withholding tax obligation and
the net shares remaining after such cancellation shall be credited to
Participant’s account.
Article II – GENERAL PROVISIONS
2.1. Definitions. Except as otherwise expressly provided, all terms used herein
shall have the same meaning as in the Plan.
2.2. Change in Control.
         (a) Assumption or Substitution.
          (i)  If the Change in Control is one in which there is an acquiring or
surviving entity, the Administrator may provide for the assumption or
continuation of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.
          (ii) In the event of a Change in Control in which the successor
company assumes or substitutes for the Option (or in which the Company is the
ultimate parent corporation and continues the Award), if Participant’s
employment with such successor company (or the Company) or an affiliate thereof
is involuntarily terminated
        -3-



--------------------------------------------------------------------------------



without Cause by the successor employer or Participant resigns for Good Reason,
in either case within 24 months following such Change in Control: the Option
will immediately vest, become fully exercisable, and may thereafter be exercised
for 24 months (but in no event after the original expiration date specified in
Section 1.4 above). For the purposes of this Section 2.2, the Option shall be
considered assumed or substituted for if following the Change in Control the
Award confers the right to purchase or receive, for each share of Stock subject
to the Option immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Stock for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Stock); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company, the Administrator may, with
the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of the Option, for each Share subject
thereto, will be solely common stock of the successor company substantially
equal in fair market value to the per Share consideration received by holders of
Stock in the transaction constituting a Change in Control. The determination of
such substantial equality of value of consideration shall be made by the
Administrator in its sole discretion and its determination shall be conclusive
and binding.
         (b) Awards Not Assumed or Substituted. In the event of a Change in
Control in which the successor company does not assume or substitute for the
Option (or in which the Company is the ultimate parent corporation and does not
continue the Award): the Option shall immediately vest and become fully
exercisable.
         (c) Good Reason Definition. For purposes of this Section 2.2, “Good
Reason” means (i) “Good Reason” as defined in any individual agreement to which
Participant and the Company or an Affiliate are parties, or (ii) if there is no
such agreement or if it does not define Good Reason, without the Participant’s
prior written consent: (A) a reduction in the Participant’s base salary; (B) a
relocation of the Participant’s primary work location to a distance of more than
50 miles from its location as of immediately prior to such change; or (C) a
material breach by the Company or an Affiliate of any employment agreement with
the Participant. In order to invoke a termination of employment for Good Reason,
a Participant shall provide written notice to the Company of the existence of
one or more of the conditions described in clauses (A) through (C) within 90
days following the Participant’s knowledge of the initial existence of such
condition or conditions, and the Company shall have 30 days following receipt of
such written notice (the “Cure Period”) during which it may remedy the
condition(s). In the event that the Company fails to remedy the condition(s)
constituting Good Reason during the Cure Period, the Participant must terminate
employment, if at all, within 90 days following the Cure Period in order for
such termination to constitute a termination of employment for Good Reason.
        (d) Cause Definition. “Cause” means (i) “Cause” as defined in any
individual agreement to which the Participant and the Company or an Affiliate
are parties
        -4-



--------------------------------------------------------------------------------



or (ii) if there is no such agreement or if it does not define Cause, the
Company’s termination of the Participant’s employment with the Company or any
Affiliate following the occurrence of any one or more of the following: (A) the
Participant’s conviction of, or plea of guilty or nolo contendere to, a felony;
(B) the Participant’s willful and continual failure to substantially perform the
Participant’s duties after written notification by the Company; (C) the
Participant’s willful engagement in conduct that is materially injurious to the
Company or an Affiliate monetarily or otherwise; (D) the Participant’s
commission of an act of gross misconduct in connection with the performance of
the Participant’s duties; or (E) the Participant’s material breach of any
employment, confidentiality, or other similar agreement between the Company or
an Affiliates and the Participant.
2.3. Retirement. If Participant is an employee of the Company or an Affiliate
and ceases to be an employee due to retirement with the consent of the
Administrator, Participant will be entitled to a special exercise period with
respect to the Option (the “Special Exercise Period”) which will begin on
Participant’s retirement date and will end on the earlier of the 4th anniversary
of Participant’s retirement date or the expiration date specified in Section 1.4
above. During the Special Exercise Period, the Option will continue to vest in
accordance with the schedule specified in Section 1.3 above and will be
exercisable to the same extent that it would have been exercisable had
Participant remained in service with the Company or an Affiliate. As used herein
the term “retirement with the consent of the Administrator” means that
Participant’s retirement must be with the consent of the Administrator, which
consent may be granted or withheld in the discretion of the Administrator. In
the event that Participant ceases to be an employee under circumstances that
would otherwise qualify for retirement but the consent of the Administrator has
not been granted, then Participant shall not be entitled to the benefits of this
Section 2.3.
2.4. No Understandings as to Employment, etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ or retain the
Participant for any period or with respect to the terms of the Participant’s
employment or to give rise to any right to remain in the service of the Company
or any Affiliate, and the Participant shall remain subject to discharge to the
same extent as if the Plan had never been adopted or the Award had never been
made.
2.5. Acts of Misconduct. If Participant has allegedly committed an act of
serious misconduct, including, but not limited to, embezzlement, fraud,
dishonesty, unauthorized disclosure of trade secrets or confidential
information, breach of fiduciary duty or nonpayment of an obligation owed to the
Company, an Executive Officer of the Company may suspend Participant’s rights
under the Award, including the vesting of Options and the exercise of vested
Options, subject to the Administrator’s final decision regarding termination of
the award. No rights under the Award may be exercised during such suspension or
after such termination.
2.6. Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process
        -5-



--------------------------------------------------------------------------------



personal data and/or sensitive personal information concerning the Participant.
Such data and information includes, but is not limited to, the information
provided in the Award grant package and any changes thereto, other appropriate
personal and financial data about Participant, and information about
Participant’s participation in the Plan and transactions under the Plan from
time to time. Participant hereby gives his or her explicit consent to the
Company and the Administrator to process any such personal data and/or sensitive
personal information. Participant also hereby gives his or her explicit consent
to the Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country in which Participant works, is
employed or provides services and to the United States. The legal persons
granted access to such Participant personal data are intended to include the
Company, the Administrator, the outside plan administrator as selected by the
Company from time to time, and any other compensation consultant or person that
the Company or the Administrator may deem appropriate for the administration of
the Plan or the Award. Participant has been informed of his or her right of
access and correction to Participant’s personal data by contacting the Company.
Participant also understands that the transfer of the information outlined
herein is important to the administration of the Award and the Plan and failure
to consent to the transmission of such information may limit or prohibit
Participant’s participation under the Plan and/or void the Award.
2.7. Disputes. The Administrator or its delegate shall finally and conclusively
determine any disagreement concerning the Award.
2.8. Savings Clause. In the event that Participant is employed or provides
services in a jurisdiction where the performance of any term or provision of
this Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company or
an Affiliate, then any such term or provision shall be null, void and of no
effect.
2.9. Amendment. The Company may amend the provisions of this Agreement at any
time; provided that an amendment that would materially adversely affect the
Participant’s rights under this Agreement shall be subject to the written
consent of the Participant. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
2.10.  Plan. The terms and provisions of the Plan are incorporated herein by
reference, a copy of which has been provided or made available to the
Participant. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.
2.11. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the Participant and
the beneficiaries, executors, administrators, heirs and successors of the
Participant.
        -6-



--------------------------------------------------------------------------------



2.12. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereof; provided, however, that to the extent that the
Participant has entered into an employment agreement, severance agreement or
change in control termination agreement with the Company that provides for
vesting and/or exercise terms that are more favorable than the vesting and/or
exercise terms set forth in this Agreement or the Plan, such more favorable
vesting and/or exercise terms shall apply.
2.13 Claw Back Policy. This grant is subject to the terms of the Company’s Claw
Back Policy, as it may be amended, modified, superseded or replaced from time to
time.
        -7-

